Higgins, J.
The allegations and contentions of the parties as detailed in the foregoing statement of facts are sufficient to show a genuine controversy involving the ultimate right to the proceeds of the insurance policy on the life of Joseph Robert Collie. As Administratrix of the Collie Estate and as the executrix of the Estates of John C. Matthews and of Mattie Lou Matthews, and as sole beneficiary of the latter, Effie Mae Morris occupies positions in which the interests are conflicting. Her counsel admit this conflict justifies her removal as Ad-ministratrix of the Collie Estate.
The order of Judge Hobgood approving the clerk’s removal of Effie Mae Morris as administratrix and appointing W. H. Taylor successor administrator is affirmed. Effie Mae Morris must account to the successor administrator for all assets of the estate which came into her hands as administratrix. However, a final accounting must await the resolution of the controversy between the Collie Estate and Effie Mae Morris as executrix and beneficiary of the Matthews’ wills involving the proceeds of the insurance on Mr. Collie’s life. If it be determined that the proceeds of the insurance policy belong to the Collie Estate, then Effie Mae Morris and her bondsman must account therefor to the successor administrator. '
We think, however, Judge Hobgood’s order contemplates that the parties by agreement or by litigation will settle their conflicting claims to the insurance before any final accounting is required as to that fund. As so understood, Judge Hobgood’s order is
Affirmed.